FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

AARON SCHOENFELD,                     
               Plaintiff-Appellant,
                v.                          No. 05-55126
ERIK QUAMME,
                        Defendant,           D.C. No.
                                          CV-02-00819-WQH
               and                            OPINION
UNITED STATES OF AMERICA,
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
         for the Southern District of California
       William Q. Hayes, District Judge, Presiding

                 Argued and Submitted
           March 8, 2007—Pasadena, California

                     Filed July 2, 2007

  Before: Pamela Ann Rymer, Kim McLane Wardlaw, and
            Milan D. Smith, Jr., Circuit Judges.

                Opinion by Judge Wardlaw




                           7807
7810                SCHOENFELD v. QUAMME


                         COUNSEL

Thomas F. Friedberg, Law Offices of Friedberg & Bunge, San
Diego, California, for the plaintiff-appellant.

Peter D. Keisler, Assistant Attorney General, Carol C. Lam,
United States Attorney, Robert S. Greenspan, Attorney, and
Lowell V. Sturgill, Jr., Attorney (argued), for the defendant-
appellee.
                    SCHOENFELD v. QUAMME                   7811
                          OPINION

WARDLAW, Circuit Judge:

   Lance Corporal Aaron Schoenfeld lost his leg while a pas-
senger in his roommate’s car when it crashed into a previ-
ously damaged, but unrepaired, guardrail on a military base.
The sole issue on appeal is whether the Feres doctrine, which
immunizes the government from suit for injuries arising inci-
dent to military service, bars Schoenfeld’s claim against the
government under the Federal Tort Claims Act (“FTCA”).
The district court determined that the Feres doctrine bars
Schoenfeld’s action and dismissed it for lack of subject matter
jurisdiction. We have jurisdiction pursuant to 28 U.S.C.
§ 1291, and we reverse and remand for further proceedings.

                               I.

   Aaron Schoenfeld was a Lance Corporal in the United
States Marine Corps stationed at Marine Corps Base, Camp
Pendleton in Southern California. He was generally on duty
from Monday to Friday and had weekends off. On Friday,
July 13th, 2001, Schoenfeld finished up work in the afternoon
and began his weekend liberty. “Liberty” is a short period
during which servicemen are permitted to leave the base at
will. They are not required to seek permission in their com-
ings and goings, or to report on their whereabouts. Liberty
status is subject to immediate cancellation. Soldiers on liberty
are still subject to the Uniform Code of Military Justice, 10
U.S.C. §§ 801 et seq., and to Camp Pendleton’s rules and reg-
ulations. Schoenfeld was not due to report back to service
until the following Monday.

  On Saturday morning, Schoenfeld and his roommate, co-
defendant Erik Quamme, also a marine, decided to head off-
base for the day and drive to Oceanside, a town abutting
Camp Pendleton. According to Schoenfeld, their plan was “to
mail some letters, have lunch, see a movie and ‘hang out’ for
7812                    SCHOENFELD v. QUAMME
the afternoon.” Before heading out, Schoenfeld tossed his
dirty laundry into the back of the car, figuring he would have
it washed at a cleaners in Oceanside. Among the dirty clothes
were some of his military uniforms.1 The pair took Quamme’s
car, with Quamme driving and Schoenfeld sitting in the pas-
senger seat. Driving on Stuart Mesa Road, Quamme lost con-
trol of the car and crashed into a guardrail that had been badly
damaged in a prior accident.2 The collision severed Schoen-
feld’s right leg below the knee.

   Stuart Mesa Road is located within Camp Pendleton, a lim-
ited access federal military facility. All entrances to the base
feature sentries and security gates. The base’s roads and entry
gates are under the authority of Camp Pendleton’s command-
ing general. Access to Camp Pendleton is restricted, but base
regulations permit limited access to the public. Civilians are
allowed on base between 8 a.m. and sunset every day, but
they must first enter their names into the base’s Visitor Con-
trol Log. Civilian travel within the base is restricted to hard
surface roads, including Stuart Mesa Road.

   The Provost Marshal, a military officer, is responsible for
road maintenance in Camp Pendleton. However, civilian
employees play a substantial role in managing the day-to-day
maintenance and repair of the base’s roads even though those
tasks are under the ultimate authority of military officers.
  1
     In his declaration to the district court, Major J.A. Lore testified that
marines have a duty to keep their uniforms “properly configured, clean
and presentable.” This responsibility is “very significant . . . , as the
appearance of a Marine’s uniform reflects on his personal discipline and
his pride in the Marine Corps.” Schoenfeld did not have to wash his uni-
forms off-base, however, and he was not acting on specific orders when
he threw them into the car. Instead, his usual routine was to wash his uni-
forms himself, or to have them taken care of at Camp Pendleton’s own
laundry.
   2
     Two months earlier, co-defendant Byron Jacobson had crashed into the
guard rail. Camp Pendleton’s maintenance staff had begun repairs, but a
jagged edge still protruded into oncoming traffic.
                    SCHOENFELD v. QUAMME                   7813
   Passengers in cars driving through Camp Pendleton are
subject to Section 2404 of the base regulations. This section
mandates, among other things, that passengers wear seatbelts,
stay inside the vehicle while it is running, and ride in a man-
ner such that no part of their body, clothing, or personal items
protrude from the car.

   Following his injury, the government has paid for a signifi-
cant portion of Schoenfeld’s medical bills and also provided
free on-site air evacuation, emergency care, and follow-up
medical treatment. Schoenfeld is entitled to affordable health-
care and pharmacy services through the military’s TRICARE
program. However, Schoenfeld claims that he has not been
reimbursed for several surgeries and that he was forced to
purchase his own medical insurance. Additionally, the gov-
ernment has represented to Schoenfeld that any medical
expenses paid for under any insurance, including Medicare
and TRICARE, will only be paid subject to a third party reim-
bursement agreement mandating that any benefits paid must
be reimbursed from the proceeds of this action.

   After the accident, Schoenfeld continued to receive his reg-
ular military salary until 2002, when he was placed on the
Navy’s Temporary Disability Retirement List, which entitles
him to a portion of his military pay. Schoenfeld receives dis-
ability benefits from the Department of Veterans Affairs total-
ing $1,111.00 per month. He is also eligible for subsistence
payments of $464 per month while attending college and a
$9,000 car allowance.

  In April 2002, Schoenfeld filed a complaint in the district
court against co-defendants Quamme and Jacobson. He subse-
quently filed an amended complaint, adding a FTCA claim
against the United States alleging that the government had
knowledge of the damaged guardrail and negligently failed to
repair or warn of the dangerous condition. Quamme and
Jacobson eventually settled with Schoenfeld and were dis-
missed from the case. On June 18, 2003, the government
7814                   SCHOENFELD v. QUAMME
moved to dismiss the complaint for lack of subject matter
jurisdiction under Feres v. United States, 340 U.S. 135
(1950), or in the alternative for summary judgment. In a rea-
soned order dated August 5, 2003, Judge Judith Keep
declined to find the Feres doctrine applicable, following our
opinion in Dreier v. United States, 106 F.3d 844 (9th Cir.
1996). On September 14, 2004,3 the action was reassigned to
Judge Hayes. The government again filed a motion to dismiss
under Feres, and this time it was granted. Schoenfeld timely
appealed.

                                   II.

   We have jurisdiction over final judgments of the district
court under 28 U.S.C. § 1291. “Whether the Feres doctrine
applies to the facts in the record is reviewed de novo. Factual
findings are reviewed de novo, with all disputed facts
resolved in favor of the non-moving party.” Costo v. United
States, 248 F.3d 863, 865-66 (9th Cir. 2001) (citations omit-
ted).

                                  III.

   [1] The FTCA is a broad waiver of the federal govern-
ment’s sovereign immunity: “The United States shall be lia-
ble, respecting the provisions of this title relating to tort
claims, in the same manner and to the same extent as a private
individual under like circumstances . . . .” 28 U.S.C. § 2674;
see also 28 U.S.C. §§ 1346(b)(1), 2679. In Feres, the
Supreme Court carved out a significant exception, holding
that “the Government is not liable under the [FTCA] for inju-
ries to servicemen where the injuries arise out of or are in the
course of activity incident to service.” 340 U.S. at 146. “This
broad exception has been labeled ‘the Feres doctrine.’ ”
Costo, 248 F.3d at 866.
  3
   Sadly, Judge Keep lost her final battle with cancer on that date.
                    SCHOENFELD v. QUAMME                        7815
   The Feres doctrine is rooted in three policy rationales: (1)
the need for a uniform system of compensation for soldiers
spread out across the country and the world; (2) the Veterans’
Benefits Act (“VBA”) provides soldiers with a generous alter-
native to recovery in tort; and (3) allowing soldiers to file
lawsuits against the armed forces undermines military disci-
pline. See McConnell v. United States, 478 F.3d 1092, 1095
(9th Cir. 2007) (citing Costo, 248 F.3d at 866). We have rec-
ognized that the third rationale — the interest in maintaining
military discipline — is “the most persuasive justification” for
the doctrine, and our Feres cases have focused mainly on
whether the serviceman’s activities implicate that interest.
Dreier, 106 F.3d at 849 (quoting Johnson v. United States,
704 F.2d 1431, 1436 (9th Cir. 1983)); see also United States
v. Millang, 817 F.2d 533, 535 (9th Cir. 1987) (per curiam)
(noting that the “key inquiry is ‘whether the suit requires the
civilian court to second-guess military decisions, . . . and
whether the suit might impair essential military discipline.’ ”)
(quoting United States v. Shearer, 473 U.S. 52, 57 (1985)).

   [2] We have identified four non-exclusive factors relevant
to determining whether Feres bars an action (“the Johnson
Factors”):

    1)   the place where the negligent act occurred;

    2)   the plaintiff’s duty status when the negligent act
         occurred;

    3)   the benefits accruing to the plaintiff because of
         his status as a service member; and

    4)   the nature of the plaintiff’s activities at the time
         of the negligent act.

Bon v. United States, 802 F.2d 1092, 1094 (9th Cir. 1986)
(citing Johnson, 704 F.2d at 1436-41). None of these factors
7816                SCHOENFELD v. QUAMME
is dispositive; instead, we look to the totality of the circum-
stances. Costo, 248 F.3d at 867.

                              IV.

   Despite this framework, our Feres jurisprudence is some-
thing of a muddle. “[W]e have reached the unhappy conclu-
sion that the cases applying the Feres doctrine are
irreconcilable, and thus, comparison of fact patterns to out-
comes in cases that have applied the Feres doctrine is the
most appropriate way to resolve Feres doctrine cases.” Id.
(internal quotation marks omitted). Therefore, we now exam-
ine “the Ninth Circuit cases that are most factually analogous
to the case at bar to determine whether the Feres doctrine bars
[Schoenfeld’s] suit.” Dreier, 106 F.3d at 849.

   In Johnson, an active duty Air Force sergeant moonlighted
as a bartender in the Noncommissioned Officers Club (“NCO
Club”) located on Malmstrom Air Force base in Montana. 704
F.2d at 1433. After the NCO Club closed at 2:00 a.m. in com-
pliance with Montana law and military regulations one night,
Johnson and several other employees held a liquor-laden
after-hours party until 4:30 a.m. Id. Another employee, Hay,
who was intoxicated, agreed to drive Johnson to his off-base
home. Id. About a mile outside the entrance to the base, Hay’s
vehicle was involved in an accident which resulted in Johnson
becoming a quadriplegic. Id. Johnson was an active duty offi-
cer at the time of the accident, but he was off-duty for that
day. Id. at 1438. The government denied Johnson’s adminis-
trative claim. He brought suit under the FTCA alleging that
the government negligently allowed the NCO Club to stay
open late in violation of Montana and military law.

  We held that Feres was inapplicable, noting that “the most
persuasive [policy] justification for the Feres doctrine is the
potential impact of civil suits on military discipline,” and that
while the NCO Club’s on-base location weighed in favor of
a Feres bar, the “occurrence of government negligence on a
                    SCHOENFELD v. QUAMME                    7817
military base should not automatically bar recovery.” Id. at
1436-37.

   Instead of focusing narrowly on where the NCO Club was
located, we considered the connection between “the situs of
the negligence and Johnson’s military service . . . .” Id. at
1437. We found that connection “tenuous,” because Johnson
was essentially acting in a civilian capacity while working at
the NCO Club. Id. (“The location of the NCO Club should not
obscure the fact that Johnson was performing a non-military
job in what was essentially a civilian context.”).

   With respect to the second Johnson factor — the service-
man’s duty status — we gave little weight to Johnson’s active
duty status because he was off-duty at the time of the negli-
gent act. Id. at 1438 (“In and of itself, however, his active
duty status is not relevant to our inquiry.”). Noting that “[t]he
important question is whether the service member on active
duty status was engaging in an activity that is related in some
relevant way to his military duties,” we concluded that “John-
son’s off-duty work as a bartender bears no such relevant rela-
tionship to the military disciplinary structure that the Feres
doctrine was meant to safeguard.” Id.

   In particular, we emphasized that Johnson was acting in a
manner that did not meaningfully distinguish him from a
civilian: “In short, he was in the same position that any civil-
ian employee of the NCO Club might have been in at the time
of the government’s negligence.” Id. Therefore, we held that
“[t]he fact that Johnson was off-duty for the day is, under the
circumstances presented here, sufficient to eliminate any rele-
vant links between his activities and his military service.” Id.

   With respect to the third factor — benefits accruing to the
plaintiff because of his status as a service member — we drew
a clear line between cases where the “plaintiffs had access to
the [activity in question] only because of their status as mili-
tary personnel,” and those where civilians might also have
7818                SCHOENFELD v. QUAMME
access. Id. at 1438-39 (noting that Feres applies in cases
where “the plaintiffs would not have been privileged to take
advantage of the benefits but for their military status”). We
held that Johnson’s employment at the NCO Club could not
be characterized as a privilege incident to his military service,
because it was a second job of the type commonly held by
civilians. Id. at 1439. Johnson thus strongly suggests that
NCO Club positions were not actually available to civilians,
but rather that the essentially non-military nature of the activ-
ity weighed against applying Feres. Id. (“Johnson held a pay-
ing job at the NCO Club. The job is identified with those
routinely performed by civilian bartenders. Indeed, Johnson’s
after-hours employment at the NCO Club cannot logically be
distinguished from second jobs held by other off-duty military
personnel.”) (emphasis added).

   Our discussion of the fourth factor is perhaps the most illu-
minating and important to our decision here. In considering
the nature of the Johnson’s activities, we held that “the most
relevant line of inquiry is whether or not the service member’s
activities at the time of the injury are of the sort that could
harm the disciplinary system if litigated in a civil action.” Id.
We concluded that Johnson’s activities could not have
adversely affected military discipline for three reasons. First,
he was “not subject in any real way to the compulsion of mili-
tary orders or performing any sort of military mission . . . .
[He] could just as easily ‘have been injured had [he] never
worn a uniform at all.’ ” Id. (quoting United States v. Brown,
348 U.S. 110, 114 (1954) (Black, J., dissenting)). Second, we
noted the “purely personal” nature of Johnson’s activity,
which is noteworthy given that he was working in a military-
controlled bar. Id. at 1440 (quotation marks omitted). Lastly,
we emphasized that Johnson’s employment at the NCO Club
did “not involve the sort of close military judgment calls that
the Feres doctrine was designed to insulate from judicial
review.” Id.
                      SCHOENFELD v. QUAMME                       7819
   Dreier is another factually analogous case relied upon by
Schoenfeld. Ronald Dreier was on liberty for an afternoon,
spent the day drinking beer and hanging out on a beach
located on Fort Lewis, Washington, and died after falling into
a steep wastewater drainage channel. 106 F.3d at 845-46. The
beach was a restricted access area and civilians could enter
only with a use permit.4 Id. Dreier’s widow sued under the
FTCA, alleging the government knew that the area was haz-
ardous but did nothing to make it more safe. We reversed the
district court’s ruling that Feres barred her suit. We reasoned
that because civilians could gain access to the beach, Dreier’s
presence there made his activities “indistinguishable” from a
civilian and weighed against applying Feres. Id. at 853. Like
Johnson’s bartending job, Dreier’s “ability to use [the beach
area could] ‘hardly be characterized as a privilege or benefit
incident to his military service.’ ” Id. (quoting Johnson, 704
F.2d at 1439). Although the fact that Dreier was off-duty only
for the afternoon “weigh[ed] slightly in favor of a Feres bar,”
we held that fact was not determinative. Id.

    In Dreier the government argued, as it does here, that
because Dreier was subject at the time to various military reg-
ulations and also to immediate cancellation of his liberty, civil
litigation could undermine discipline. Id. We firmly rejected
those arguments, noting that the “government’s rationale . . .
would bar recovery against the government by any soldier
injured on military property, an absolutist position rejected by
Johnson.” Id. Because Dreier was not acting under military
orders or performing a mission, he was, like Johnson, “subject
to military discipline only in the very remotest sense.” Id.
(internal quotation marks omitted).

  We then observed that “close military judgment call[s]”
were not involved when it came to providing adequate warn-
ings about a dangerous drainage channel, and therefore that
  4
   As a practical matter, however, members of the public often used the
beach without first obtaining permits. Dreier, 106 F.3d at 846.
7820                SCHOENFELD v. QUAMME
military discipline would not suffer if the suit went forward.
Id. at 853-54 (quoting Johnson, 704 F.2d at 1440). We found
relevant “that many, if not all of the employees overseeing the
[site of the accident] were civilians.” Id.

   In Bon, Janice Bon was an active duty member of the
United States Navy. 802 F.2d at 1093. She was injured when
a government motor boat struck a canoe she was rowing and
had rented from the Navy’s Special Services facility at the
San Diego Naval Training Center. Id. Bon was on authorized
liberty at the time, though it is unclear for how long. Id.
Although the parties disputed whether the accident occurred
within the military base’s boundaries or just outside of them,
we held that resolution of that issue would not affect the out-
come of the case. Id. at 1095 n.3.

   We held that Feres barred Bon’s FTCA action. Among
other facts, we noted that Bon’s canoe was struck by a motor
boat driven by another active duty serviceman and that the
accident occurred on or very close to military property. Id. at
1095. We also emphasized that the government offered canoe
rentals as a benefit of military service, and that unlike in
Johnson, only servicemen could take advantage of that bene-
fit. Id. Lastly, we analyzed the nature of the activity and found
that “its entire scope was subject to military orders and disci-
pline,” which weighed heavily on the side of applying Feres.
Id. at 1095-96. We also distinguished Johnson, where plaintiff
was subject to military discipline “only in the sense that mem-
bers of the military are at all times subject to the orders of
their commanding and superior officers.” Id. at 1096. The dis-
positive difference for us was that “Bon was subject to mili-
tary orders and regulations for the particular activity in which
she was engaged.” Id.

   In Costo, Nollie Costo, a sailor in the United States Navy,
drowned during a Navy-sponsored recreational white water
rafting trip. 248 F.3d at 864. While the actual rafting was off-
base, id. at 868, the trip was part of the Navy’s Morale, Wel-
                        SCHOENFELD v. QUAMME                          7821
fare, and Recreation program, the “administration, supervi-
sion, and operation” of which was the “responsibility of
cognizant commanding officers.” Id. at 865. The key facts
were closely analogous to those found in Bon: Costo was
active duty, but on liberty; the rafting trip was provided as a
benefit of service and was open only to servicemen; and the
recreational program was under the command of the base’s
commanding officer. Id. at 867. We noted that it was firmly
established that “military-sponsored activities fall within the
Feres doctrine, regardless of whether they are related to mili-
tary duties.” Id. at 868. Therefore, relying heavily on Bon, we
held that Feres barred the estate’s action. Id. at 869; see also
McConnell, 478 F.3d at 1096-97 (relying on Costo and Bon
to hold that a serviceman’s family could not bring suit for
government negligence leading to his death during an Air
Force-sponsored recreation program).

   The government here relies heavily on Coffey v. United
States, 455 F.2d 1380 (9th Cir. 1972) (per curiam).5 Coffey,
like Schoenfeld, was involved in a car accident at Camp
Pendleton. Coffey v. United States, 324 F. Supp. 1087, 1087
(S.D. Cal. 1971). He died when a train struck the car in which
he was riding as a passenger at an intersection between a
government-maintained road and some railroad tracks. Id.
Significantly, there is no indication that the road on which
Coffey was killed was accessible to the general public. Coffey
was on liberty at the time. Id. The district court assumed for
purposes of the motion that the car in which Coffey rode was
heading off-base for non-military purposes. Id. The district
court noted that while he was still within Camp Pendleton,
Coffey “was subject to all liberty, cancellation of liberty, uni-
  5
    Our succinct opinion in Coffey states that “[t]he facts of the case may
be found in the decision of the district court,” but does not adopt the dis-
trict court’s reasoning. The opinion affirms the district court’s grant of
summary judgment on the conclusory ground that “[i]t is clear that Coffey
was acting incident to military service,” but fails to provide any reasons
for its own decision. 455 F.2d at 1380.
7822                SCHOENFELD v. QUAMME
form, traffic and other military regulations.” Id. The district
court concluded that Feres barred Coffey’s claim, id. at 1088,
and we affirmed without providing our own reasoning, Cof-
fey, 455 F.2d at 1380.

                               V.

   With these cases in mind, we turn to the factual circum-
stances before us. We structure our analysis around the four
Johnson factors and look to the totality of the circumstances,
but we note from the outset that it is the fourth factor — the
nature of the plaintiff’s activities — that our precedent estab-
lishes as most relevant in determining whether Feres bars
Schoenfeld’s suit.

    a.   Place Where the Negligent Act Occurred

   [3] Because the alleged negligence occurred on a military
base, the first Johnson factor weighs in favor of a Feres bar.
See Dreier, 106 F.3d at 852. However, the situs of the negli-
gence is “not determinative.” Id. Indeed, where the nature of
a plaintiff’s activities at the time of injury are only minimally
related to his military service, we have declined to give much
weight to this factor. See, e.g., Johnson, 704 F.2d at 1437
(“[T]he connection between the situs of the negligence and
Johnson’s military service is so tenuous that location is not an
important factor.”); Troglia v. United States, 602 F.2d 1334,
1339 (9th Cir. 1979) (where there is little connection between
the site of the accident and plaintiff’s military service, courts
must “further inquir[e] into the extent of the connection
between the plaintiff’s activities and his military service.”).

   [4] In this regard, our precedent indicates that the fourth
Johnson factor (the nature of the plaintiff’s activities when the
negligent act occurred) may affect our analysis under the first
factor (the situs of the alleged negligence). Because, as dis-
cussed below, we conclude that Schoenfeld’s act of riding in
a car while on liberty heading off-base for the weekend was
                    SCHOENFELD v. QUAMME                    7823
substantially unrelated to his military service, we do not
attach great weight to the fact that the negligent act occurred
on base.

    b.   Schoenfeld’s Duty Status When the Negligent Act
         Occurred

   [5] Schoenfeld, an active duty marine, was on liberty from
Friday afternoon until Monday morning. Schoenfeld’s active
duty status cuts in favor of applying Feres, see Bon, 802 F.2d
at 1095, but not strongly given that he was on liberty at the
time. Indeed, because Schoenfeld was not engaged in military
activity when he was injured, as discussed below, his duty sta-
tus is at best marginally relevant to the Feres analysis. See
Johnson, 704 F.2d at 1438 (“In and of itself, however, his
active duty status is not relevant to our inquiry . . . . The
important question is whether the service member on active
duty status was engaging in an activity that is related in some
relevant way to his military duties . . . . The fact that Johnson
was off-duty for the day is, under the circumstances presented
here, sufficient to eliminate any relevant links between his
activities and his military service.”) (citation omitted).

    c.   Benefits Accruing to Schoenfeld Because of His
         Status as a Service Member

   [6] Our cases have construed the third factor broadly to
encompass “benefits” accruing to a serviceman both before
and after he is injured. For example, we have considered as
relevant the benefit of being permitted to participate in the
activity that led to the injury. See Bon, 802 F.2d at 1095. We
have also held that compensation received on account of the
resulting injury is a “benefit” of military status. See Jackson
v. United States, 110 F.3d 1484, 1489 (9th Cir. 1997). These
are seemingly unrelated inquiries, and were we writing on a
clean slate we might say there were five Johnson factors
instead of four.
7824                 SCHOENFELD v. QUAMME
   But in any event, both of these constructs are implicated
here, and they cut in opposite directions. On the one hand,
Schoenfeld has received substantial disability benefits from
the military, a fact that weighs in favor of applying Feres. On
the other hand, riding along Stuart Mesa Road, which is par-
tially open to the public, was not a privilege available to him
because of his military status.

       i.   Schoenfeld Received Substantial Disability Benefits

   [7] The parties dispute the precise benefits Schoenfeld has
received on account of his injuries, but it is clear he has had
a significant amount of his medical care paid for; receives
monthly disability checks; enjoys cheap healthcare for life;
and qualifies for allowances for his car and college education.
“The existence and receipt of these medical and disability
benefits by [Schoenfeld] supports the application of the Feres
doctrine in this case.” Jackson, 110 F.3d at 1489; see also
Dreier, 106 F.3d at 855 (noting that plaintiff’s widow was
denied administrative compensation). However, the govern-
ment has indicated that it will seek an offset for these
expenses from any amount Schoenfeld may recover from this
suit, and Schoenfeld acknowledges in his briefing that any
disability benefits he receives would be deducted from an
award of FTCA damages. Moreover, neither Jackson, Dreier,
nor any of our other cases holds that the receipt of disability
and medical benefits is a dispositive factor in the Feres analy-
sis. A serviceman is not precluded from FTCA recovery
merely because he receives disability benefits. See United
States v. Brown, 348 U.S. 110, 113 (1954) (observing “that
Congress had given no indication that it made the right to
compensation the veteran’s exclusive remedy, [and] that the
receipt of disability payments under the Veterans Act was not
an election of remedies and did not preclude recovery under
the Tort Claims Act but only reduced the amount of any judg-
ment under the latter Act.”).
                          SCHOENFELD v. QUAMME                 7825
         ii.     Driving on the Road Was Not a Benefit of Military
                 Service

   [8] Schoenfeld was doing what any member of the public
could have done that Saturday morning: riding in a car on
Stuart Mesa Road. In Bon, we emphasized that Janice Bon
was able to rent a canoe only because of her military status.
802 F.2d at 1095 (“[U]se of the [canoes] was restricted to
members of the military and employees of the Department of
Defense and their guests and dependants.”). In Millang, plain-
tiff’s suit was Feres-barred in part because the picnic where
the accident occurred was open only to servicemen and their
guests. 817 F.2d at 535 (“Millang enjoyed the use of the pic-
nic area solely by virtue of his status as a serviceman.”).

   [9] The original district court judge correctly reasoned that
the factual circumstances of this case are closer to Johnson
and Dreier than to Bon and Millang. In Johnson, we empha-
sized that Johnson “was in the same position that any civilian
employee of the NCO Club might have been in . . . .” 704
F.2d at 1438. Similarly, in Dreier, the beach was open to
civilians (with a permit) as well as to servicemen. 106 F.3d
at 853 (Dreier’s “ability to use the [beach] can hardly be char-
acterized as a privilege or benefit incident to his military ser-
vice.”) (internal quotation and citation omitted). In Bon and
Millang, no member of the public could have participated in
the plaintiffs’ activities, so the benefits were clearly incident
to military service. That is not the case here, which weighs
against applying a Feres bar.

    d.         The Nature of Schoenfeld’s Activities At the Time the
               Negligent Act Occurred

  [10] Our case law suggests that this factor is the most
important in determining whether a plaintiff’s suit is Feres-
barred, and that the key inquiry is “whether or not the service
member’s activities at the time of injury are of the sort that
7826                SCHOENFELD v. QUAMME
could harm the disciplinary system if litigated in a civil
action.” Johnson, 704 F.2d at 1439.

   [11] Schoenfeld’s activities do not implicate military disci-
pline in any meaningful way. He was not subject to “the
compulsion of military orders or performing any sort of mili-
tary mission.” Dreier, 106 F.3d at 853 (quotation omitted).
The military did not require Schoenfeld to drive to Oceanside
that day — he could have gone elsewhere off-base, or
remained in his barracks until his weekend liberty was over.

   The government points to several regulations of general
applicability to which Schoenfeld remained subject during his
weekend leave, including the rules that he wear a seatbelt in
a car; that he abide by certain wardrobe requirements like
wearing a belt around his pants; and that he not travel more
than a certain distance away from Camp Pendleton. These do
not implicate military discipline sufficiently to invoke the
Feres bar because they involve “aspects of the operation of a
military base that are not related to traditional military func-
tions.” Id. at 854 n.9. And we observe that if we found such
rules on their own to be sufficient, no marine on liberty could
ever recover under the FTCA; nor could any marine injured
in a car accident within Camp Pendleton. Those are precisely
the type of “absolutist” positions we rejected in Dreier. Id. at
853 (“Adopting the government’s rationale, however, would
bar recovery against the government by any soldier injured on
military property.”).

   [12] Moreover, Schoenfeld’s activities leading up to his
accident are not meaningfully distinguishable from those of a
civilian, which suggests a minimal impact on military disci-
pline. This case is unlike Bon, Costo, or McConnell, where
the plaintiffs’ military status afforded them access to certain
privileges. Civilians and servicemen alike could drive on Stu-
art Mesa Road. See Johnson, 704 F.2d at 1438 (noting that
“Johnson was in the same position that any civilian employee
of the NCO Club might have been in”); Dreier, 106 F.3d at
                     SCHOENFELD v. QUAMME                     7827
853. That fact distinguishes this case from Coffey, where the
plaintiff was involved in an accident on “a government-
maintained private road.” 324 F. Supp. at 1087.

   [13] We are also unpersuaded by the government’s sugges-
tion that Schoenfeld was engaged in military activity because
he was taking his uniforms to be laundered. Notwithstanding
the general regulations regarding the cleanliness of uniforms,
Schoenfeld was not under orders to wash his uniforms at a
specific time or place. That he opted to launder them in
Oceanside that Saturday does not convert his weekend off
into a military mission. And in any event, the record suggests
that Schoenfeld was bringing both his military and his civilian
clothes to be cleaned. It would be quite arbitrary, and would
in no way bolster military discipline, to insist that for a soldier
to recover he must sort his laundry not just by colors and
whites, but also by work- and plain-clothes.

   [14] Lastly, it weighs against a Feres bar that “many, if not
all of the employees directly overseeing [road repair at Camp
Pendleton] were civilians.” Dreier, 106 F.3d at 853. This
leads us to doubt that second-guessing the government on that
issue will “involve the sort of close military judgment call that
the Feres doctrine was designed to insulate from judicial
review.” Johnson, 704 F.2d at 1440. In Dreier, we empha-
sized that the type of negligence at issue could just as easily
have been alleged against “a completely private water treat-
ment plant.” 106 F.3d at 854. Similarly, the neglected damage
to the guardrail in this case could just as easily have existed
on a non-military road. There was nothing distinctly military
about the earlier car crash that created it, nor about the dan-
gerous condition itself. We conclude, therefore, that Schoen-
feld’s activities leading up to his accident are not of the sort
that could adversely impact military discipline if litigated in
a civil suit.
7828               SCHOENFELD v. QUAMME
                      CONCLUSION

   [15] For the foregoing reasons, we hold that Schoenfeld’s
claim is not barred by the Feres doctrine and that his action
against the government may proceed.

  REVERSED and REMANDED.